Citation Nr: 0841643	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.  He died in March 2004.  The appellant seeks surviving 
spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
the cause of the veteran's death.  The appellant testified at 
a hearing before the RO in November 2005.


FINDINGS OF FACT

1.  The veteran died in March 2004, due to acute 
gastrointestinal (GI) bleeding.  Pulmonary edema, liver 
failure, and anasarca are listed as underlying causes of 
death.

2.  At the time of the veteran's death, he had a 100 percent 
rating for service-connected paranoid type schizophrenia 
reaction, effective since February 1999.  He had no other 
service-connected disabilities.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death was 
otherwise related to service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and a rating 
decision in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the December 2005 
statement of the case.   

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

The law provides Dependency and Indemnity Compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain conditions, including are chronic diseases 
and are presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service.  However, the evidence does 
not show that the causes of the veteran's death, acute 
gastrointestinal (GI) bleeding, pulmonary edema, liver 
failure, or anasarca, are presumptive diseases.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions.  
However, even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to service connection for the 
cause of the veteran's death, the appellant must link the 
veteran's death to his military service with competent 
medical evidence.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
3.159(a) (2008).  Lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

During her November 2005 hearing before the RO, the appellant 
essentially testified that service connection for the 
veteran's cause of death is warranted because he died of 
liver failure that was caused by Hepatitis C that she claims 
he contracted during his period of active service.  However, 
the Board finds that the competent medical evidence refutes 
the appellant's contentions.   

The probative medical evidence does not show that the 
veteran's death was in any way related to any disability 
incurred in or aggravated during his period of active duty.  
A private treatment record shows that the veteran sought 
treatment for black stools, fatigue, and swelling in his 
abdomen, scrotum, and legs on March [redacted], 2004.  He was 
subsequently diagnosed with anemia, gastrointestinal 
bleeding, liver failure, and acites.  The veteran was 
informed that his condition was fatal.  However, he refused a 
life saving blood transfusion because of his religious 
beliefs.  The veteran's Certificate of Death shows that he 
died two days later from acute gastrointestinal bleeding.  
Pulmonary edema, liver failure, and anasarca are listed on 
the death certificate as underlying causes of death.  

The veteran's service medical records are silent for 
diagnosis of or treatment for gastrointestinal bleeding, 
pulmonary edema, liver failure, or anasarca.  There is no 
showing that the veteran was diagnosed with any of those 
conditions within one year of his discharge or that they are 
presumptive conditions.  Furthermore, the competent medical 
evidence does not establish a link between the veteran's 
service, Hepatitis C, and the liver failure that contributed 
to his death.  While the appellant has alleged that the 
veteran incurred hepatitis C during his service, there is no 
competent medical evidence of record to support that 
assertion.  The service medical records are silent for any 
complaint, treatment, or diagnosis of hepatitis C.

The appellant contends that the veteran acquired hepatitis C 
due to intravenous drug use, which she claims was the result 
of his service-connected schizophrenia.  The veteran brought 
a claims for secondary service connection for substance abuse 
during his lifetime and that claim was denied by a January 
1998 Board decision.  The law prohibits the payment of 
compensation for disabilities resulting from the abuse of 
drugs.  38 U.S.C.A. § 1110 (West 2002).  However, the 
appellant contends that the drug use was a symptom of the 
service-connected mental disorder and should be service-
connected on a secondary basis.  At a September 1996 VA 
examination, the examiner found no connection between the 
veteran's drug addiction and his service-connected mental 
disorder.  There are no other competent contrary opinions of 
record.  Therefore, the Board finds the preponderance of the 
evidence is against a claim that the veteran's drug abuse, 
which caused his hepatitis C, was proximately due to or the 
result of his service-connected mental disorder.  38 C.F.R. 
§ 3.310 (2008).

The veteran had established service connection for 
schizophrenia prior to his death.  However, the evidence of 
record does not show that the schizophrenia caused or 
contributed to the veteran's death.  Therefore, the Board 
finds that service connection on that basis is not warranted.

The Board acknowledges the appellant's assertions that about 
the cause of the veteran's death.  However, as a lay person, 
she is not competent to offer opinions on medical diagnosis 
or causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The Board finds that the record does not contain competent 
medical evidence linking the veteran's death to his active 
service or to any disease or injury incurred I or aggravated 
by active service.  Therefore, the Board finds that the cause 
of the veteran's death was not due to a service-connected 
disability or to his active service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


